 



Exhibit 10.3(14)
AMENDMENT NUMBER 2
TO THE
MGM MIRAGE SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II
     WHEREAS, MGM MIRAGE sponsors and maintains the MGM MIRAGE Supplemental
Executive Retirement Plan II (the “Plan”) and is a participating employer
therein; and
     WHEREAS, Section 11.2 of the Plan provides that the Board of Directors (the
“Board”) or the Committee appointed by the Board (the “Committee”) may, at any
time and in its sole discretion, amend or modify the Plan in whole or in part
with respect to any employer; and
     WHEREAS, pursuant to the terms of its employment agreements with certain
officers, MGM MIRAGE has agreed under certain circumstances elaborated in the
agreements to continue their participation in the Plan following termination of
employment; and
     WHEREAS, the Committee finds it desirable and in the best interests of MGM
MIRAGE to amend the Plan to specifically provide for continued participation in
the Plan to the extent required by the terms of an employment agreement.
     NOW, THEREFORE, the Plan is hereby amended to add the following paragraph
(g) to Section 3.1 of the Plan, effective as of October 9, 2007:
     (g) Notwithstanding anything herein to the contrary, the Annual Company
Contribution Amount shall continue to be made, and the Participant shall
continue to vest in his Account Balance pursuant to Section 3.2 of the Plan, to
the extent required under any Participant’s employment agreement with the
Employer(s), provided such employment agreement is dated prior to October 1,
2007.
     THIS AMENDMENT is hereby executed on behalf of MGM MIRAGE this 15th day of
October, 2007.

             
/s/ Susan M. Walker
      By:   /s/ Gary N. Jacobs
 
           
ATTEST
      Its:   Executive Vice President
 
          General Counsel and Secretary

